Title: From Thomas Boylston Adams to William Meredith, 1 February 1812
From: Adams, Thomas Boylston
To: Meredith, William



Dear Friend.
Quincy February 1st: 1812.

Your favour of the 26th ulto: came to hand this day. I return you my hearty thanks for the very satisfactory detail you have written, of the illness and last moments of our departed friend; full of incident so characteristick and so interesting. It is peculiarly grateful to be informed that he retained his faculties of mind to the last; that he was duly impressed with his approaching dissolution, and that he had an opportunity of declaring the firmness of his faith, in the Christian Religion, in the presence of one of its distinguished teachers. I fully recollect with you, how reverentially & affectionately he always spoke of his Mother, and from a slight notice, in his last address, of his Father’s death, I perceived that it had very solemnly affected his mind.
The passage in his address to which you called his recollection, & in which he threatened his readers with a laugh at the expence of the most puissant “confederacy of men of letters,” had excited my curiosity when I read it, and if I could not easily guess at the solution or dissolution of such high sounding alliances, I might ask for a further explanation. The title was quite imposing & as it was not new to me, when I first saw it in print, I indulged in as loud a laugh as is becoming when a man is quite alone, so that you see I am not entirely disappointed of the merry conceit. Whether the Port Folio will survive in the hands of the new Partner is to be tested by time. Mr: Biddle is since my time among you, and I am unacquainted with his merits as a Schollar.
I beg you to present me very kindly to your Lady & family and to believe me in truth very Sincerely & affectionately your Friend & Servt
Thomas B Adams.
Feby 2d:
PS. The Books I mentioned in my last were of little consequence, but Mr. D—— had in his possession by loan from me, three Volumes of Original letters, from Dr Franklin, Silas Deane & others, addressed to Monsieur Dumas, while he was an Agent for the American Congress, at the Hague. These were bound in Vellum, in Dutch stile with strings to tie the covers together. If they are to be found, you will do me a favour to claim them in my behalf. I cannot suppose them valuable to any one else.
My Letters from St Petersburg are to the 27th. September, at which time the Minister and his family were in usual health. They have a Daughter added to their number, some time about the 12th of August last. The young personage underwent the Christening ceremony in the Episcopal form, and had for Sponsors, I imagine, from her father’s description, such a medly of divers Sects & denominations as never before united in the performance of a Christian ordonance. She is accused of being guilty of a number of high misdemeanours; first, of stripping a Judge of his Robes, and secondly of being born on the same day of the year, which is the Prince Regent’s birth day. Mrs: A was in terror least the advent should be on the 15th: of August, the Emperor Nap’s birth day, and was, as you may easily believe, greatly relieved by the anticipation of the event.
I am &ca
T B A.
